Citation Nr: 0127166	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  96-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher rating for hypertension with left 
ventricular dysfunction.

2.  Entitlement to a higher rating for angioma serpiginosum.


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 RO decision which 
granted service connection and a 0 percent rating for angioma 
serpiginosum (a skin condition), effective from April 9, 
1992.  The veteran appealed for a higher rating.  The Board 
remanded this issue to the RO in August 1997.  In December 
1997, the RO granted a higher rating of 10 percent for this 
skin disorder, as of April 9, 1992 (the effective date of 
service connection).  The veteran continues to appeal for a 
higher rating for this condition.

In August 1997, the Board reopened and granted a claim for 
service connection for hypertension.  In November 1997, the 
RO implemented the Board's decision to grant service 
conection for hypertension, and the RO made service 
connection effective from April 9, 1992 and assigned a 10 
percent rating for the condition from that date.  The veteran 
then appealed for a higher rating for this condition.  In 
July 1998, the RO recharacterized this condition as 
hypertension with left ventricular dysfunction, and effective 
from December 30, 1997 this condition was rated 30 percent.  
The veteran continues to appeal for a higher rating for this 
disorder.


FINDINGS OF FACT

1.   The RO has rated the veteran's service-connected 
hypertension with left ventricular dysfunction as 10 percent 
disabling from April 9, 1992 (when service connection became 
effective) to December 30, 1997, and 30 percent since 
December 30, 1997.  Medical evidence shows that since April 
9, 1992, the condition has continuously produced impairment 
approximating that for hypertensive heart disease with 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, moderate dyspnea on exertion.  A 
greater level of impairment from hypertension and 
hypertensive heart disease is not shown since Aprl 9, 1992.

2.  Since service connection for angioma serpiginosum became 
effective on April 9, 1992, it has been manifested by 
extensive lesions, primarily located throughout the left 
upper extremity, with discomfort.


CONCLUSIONS OF LAW

1.  Service-connected hypertension with left ventricular 
dysfunction has been continuously 30 percent disabling from 
April 9, 1992 to the present.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Codes 7007, 7101 
(1997); 38 C.F.R. § 4.104, Diagnostic Codes 7007, 7101 
(2001).

2.  Service-connected angioma serpiginosum has been 
continuously 30 percent disabling from April 9, 1992 to the 
present.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from 1969 to 1971.  The 
file contains medical and other records from during and after 
service.

On April 9, 1992, the veteran filed an application for reopen 
a previously denied claim for hypertension, and he also 
claimed service connection for a skin disorder (later 
identified as angioma serpiginosum).  Service connection for 
both conditions was subsequently established effective April 
9, 1992.  Effective from April 9, 1992, the RO rated the 
hypertension as 10 percent; effective December 30, 1997, such 
condition was recharacterized as hyertension with left 
ventricular dysfunction, and from that date a 30 percent 
rating was assigned (rating the condition under criteria for 
hypertensive heart disease).  Effective from April 9, 1992, 
the RO has rated the angioma serpiginosum 10 percent.

Evidence reflecting on the level of severity of these 
conditions, since service connection became effective on 
April 9, 1992, will be summarized.

An April 1992 statement from Hector L. Caceres, M.D., notes 
he had treated the veteran from 1983 to 1989 for conditions 
including high blood pressure, for which medication was 
prescibed.

In a November 1993 statement, Francisco Lamourt, M.D., wrote 
that he had treated the veteran from 1986 to May 1993.  Dr. 
Lamourt listed various diagnoses including arterial 
hypertension, cardiomegaly with left side preponderance, and 
hyperlipidemia.

On a VA skin examination in November 1993, the veteran was 
noted to have erythemous purpuric patches on the left forearm 
and arm, brownish patches on the cheek with inflammatory 
papules, as well as erythemous patches on the intergluteal 
areas.  The diagnoses were acquired angioma serpiginosum, 
melasma versus post inflammatory hyperpigmentation, and 
intertrigo.

An October 1997 VA cardiovascular examination report reflects 
blood pressure readings of 180/104, 186/106; and 180/106.  It 
was noted the veteran had a history of hypertension and was 
not currently taking any cardiovascular medication.  
Evaluation of the heart showed a normal sinus rhythm with a 
loud S4, no S3, as well as normal S1 and S2.  Chest X-ray was 
normal with respect to the heart.  An electorcardiogram (ECG 
or EKG) was normal.  The diagnosis was arterial hypertension 
under therapy.

An October 1997 VA skin examination report shows that the 
veteran was noted to have reddish patches on the left hand, 
forearm, arm, shoulder and left flank in a segmental form.  
He complained of numbness, paresthesias, and pain in the 
affected extremity.  There was no evidence of inflammation, 
exfoliation, exudation, or crusting.  Photographs of the 
affected area on the left are associated with the examination 
report, and the examiner commented that these showed multiple 
purpuric papules over the erythematous patches.  The 
diagnosis was angioma serpiginosum.  The doctor stated such 
condition involved permanent dilation of the skin capillaries 
and was of unknown etiology; that the veteran's symptoms may 
be explained by increased blood flow to the area; and the 
lesion is large (the doctor directed attention to the 
photographs) and affected the left upper extremity to the 
scapula area.

In a medical statement dated December 16, 1997, Dr. Colon-
Ortiz (cardiologist) listed various diagnoses including 
hypertension and hypertensive cardiovascular disease with 
left ventricular enlargement.  Medical records from this 
doctor in December 1997 show various tests were done, and 
findings included blood pressure of 130/80 and a good 
ejection fraction of approximately 75 percent.

In a statement received by the RO on December 30, 1997, the 
veteran claimed that compensation should be paid for a heart 
condition secondary to his hypertension.  He submitted a copy 
of the November 1993 report from Dr. Lamourt and the December 
1997 statement from Dr. Colon-Ortiz. 

An April 1998 VA cardiovascular examination noted the veteran 
complained that he had dyspnea on effort, as well as chest 
pain and palpitations preciptiated by going up a flight of 
stairs or walking at a fast pace (it was stated this 
represented 4-5 METs), and also had dyspnea at rest at times.  
On examination, his heart was of normal size.  Blood pressure 
readings of 160/100, 165/86, and 160/100 were noted, and he 
reportedly was on medication for hypertension.  The heart had 
normal sinus rhythm with no murmurs, and a loud S4 and no S3.  
There was no evidence of congestive heart failure.  An EKG 
was normal except for sinus bradycardia.  The diagnosis was 
uncontrolled arterial hypertension.

A May 1998 VA echocardiogram study indicated mild left 
ventricular systolic dysfunction, concentric left ventricular 
hypertrophy, left arterial enlargement and right ventricular 
dilatation.  Reportedly there was a left ventricular ejection 
fraction (LVEF) of approximately 45 percent; it was noted, 
however, that a multigated angiogram (MUGA) should be 
considered for a better evaluation of LVEF. 

A July 2000 VA cardiovascular examination report shows that 
upon graded stress test, the veteran showed signs of fatigue 
at 6 METs.  The examiner further indicated that there was no 
left ventricular dysfunction present, and that the ejection 
fraction was 77 percent [the veteran apparently brought a 
copy of the report by Dr. Colon-Ortiz].  There was no 
evidence of chronic congestive heart failure.  The veteran 
had a normal sinus rhythm with no murmurs, and S4 but no S3.  
Blood pressure was 150/85.  An EKG was normal.  The diagnosis 
was arterial hypertension, under control.

An August 2000 VA skin examination noted the veteran had 
purpuric patches, on top of which were purpuric papules, on 
the left side in the areas of the shoulder, scapula, axilla, 
arm, forearm, and hand.  The diagnosis was angioma 
serpiginosum about the left upper extremity and hemithorax.

An August 2000 cardiovascular stress test indicated that the 
veteran achieved a METs level of 6; however, the test was 
terminated due to fatigue.  There was no EKG evidence of 
inducible ischemia.

An October 2000 VA MUGA study of the heart showed findings 
within normal limits, including a LVEF of 63 percent.  The 
impression was adequate biventricular function.

In a December 2000 addendum to the last VA cardiovascular 
examination, the doctor noted that the stress test results 
were negative for ischemia.  In addition, it was noted the 
October 2000 MUGA study indicated a LVEF of 63 percent, which 
is considered to be normal.  The doctor stated the diagnosis 
continued to be arterial hypertension.

VA outpatient treatment record from 2000 and 2001 show 
treatment on occasion for hypertension.  Blood pressure 
readings during this time included 140/100 (June 2000), 
199/83 (July 2000), 137/81 (August 2000), 171/85 (October 
2000), and 159/88 (January 2001).

Analyses

The file shows that through correspondence, rating decisions, 
the statement of the case, and supplemental statements of the 
case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims for higher ratings.  
Relevant medical records have been obtained and VA 
examinations have been provided.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620-45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Service connection for both of the disabilities in issue was 
made effective as of April 9, 1992, and the veteran has 
appealed the initial ratings assigned for the conditions.  
Thus consideration must be given to "staged ratings" for the 
disorders (i.e., different percentage ratings for different 
periods of time, based on the facts found).  Fenderson v. 
West, 12 Vet. App. 119 (1999).

i.  Hypertension with left ventricular dysfunction

The RO has rated hypertension with left ventricular 
dysfunction 10 percent from April 9, 1992 to December 30, 
1997, and 30 percent from December 30, 1997.  The rating 
criteria for cardiovascular disorders were revised effective 
on January 12, 1998, during the pendency of the appeal.  See 
62 Fed. Reg. 65207 (1997).  Either the old or new version of 
the rating criteria may apply, whichever is most favorable, 
although the new version is only applicable to the period 
since its effective date.  Karnas v. Derwinski, 1 Vet.App. 
308 (1991); VAOPGCPREC 3-2000.

Under the old rating criteria in effect prior to January 12, 
1998, hypertensive vascular disease (essential arterial 
hypertension) is rated 10 percent where diastolic pressure is 
predominantly 100 or more, or when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more; a 20 
percent evaluation is warranted for diastolic pressure 
predominantly 110 or more with definite symptoms; and a 40 
percent rating is warranted when diastolic pressure is 
predominantly 120 or more and moderately severe symptoms.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

Under the new rating criteria effective since January 12, 
1998, a 10 percent evaluation is warranted for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) where diastolic pressure is predominantly 100 
or more, or systolic pressure is predominantly 160 or more, 
or the individual has a history of diastolic pressure 
predominantly 100 or more and  requires continuous medication 
for control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or systolic pressure 
is predominantly 200 or more.  A 40 percent evaluation 
requires diastolic pressure predominantly 120 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2001).

Under the old rating criteria in effect prior to January 12, 
1998, hypertensive heart disease is rated 30 percent when 
there is definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, and moderate dyspnea 
on exertion.  It is rated 60 percent when there is marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beat beyond the midclavicular line, sustained diastolic 
hypertension with diastolic pressures of 120 or more, which 
may later have been reduced, dyspnea on exertion, and more 
than light manual labor is precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (1997).

Under the new rating criteria in effect since January 12, 
1998, hypertensive heart disease is rated 30 percent when a 
workload of greater than 5 METs (metabolic equivalent units) 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray study.  A 60 percent rating is 
warranted when the is more than one episode of acute 
congestive heart failure in the past year; or a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Code 7007 (2001).

If the veteran's hypertension with left ventricular 
dysfunction is rated under either the old or new version of 
Code 7101 from hypertension, no more than a 10 percent rating 
would be warranted for any period of time since the April 9, 
1992 effective date of service connection.  Medical records 
show that blood pressure has remained predominantly well 
below a systolic level of 200 and predominantly well below a 
diastolic level of 110 since the effective date of service 
connection.  

With regard to hypertensive heart disease, there is some 
question of whether such has existed since April 9, 1992, 
when service connection was made effective.  However, 
considering the evidence and the benefit-of-the-doubt rule 
(38 C.F.R. § 5107(b)), the Board holds that hypertensive 
heart disease has existed and is service connected since 
April 9, 1992.  In this regard, the Board particularly notes 
the November 1993 report of Dr. Lamourt who indicated that he 
had treated the veteran for several years and found diagnoses 
of not only hypertension but also cardiomegaly on the left 
side.  A number of later studies found heart enlargement, 
although findings have been inconsistent.  The Board finds 
that since the effective date of service connection on April 
9, 1992, the veteran's condition has approximated impairment 
found in hypertensive heart disease with definite enlargement 
of the heart, sustained diastolic hypertension of 100 or 
more, and moderate dyspnea on exertion.  Thus under the old 
criteria of Code 7007, a 30 percent rating is warranted 
effective from April 9, 1992 (not from the later date of 
December 30, 1997 assigned by the RO).  The benefit-of-the-
doubt rule (38 C.F.R. § 5107(b)) has been applied in making 
this decision.

It is clear, however, that the veteran's condition is no more 
than 30 percent disabling under either the old or new version 
of Code 7007 for hypertensive heart disease.  There are no 
identifiable periods of time since the effective date of 
service connection during which the veteran has had marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beat beyond the midclavicular line, sustained diastolic 
hypertension with diastolic pressures of 120 or more, which 
may later have been reduced, dyspnea on exertion, and more 
than light manual labor is precluded (i.e., the old rating 
criteria for a 60 percent rating).  The credible evidence 
also shows the veteran has not had more than one episode of 
acute congestive heart failure in the past year; or a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent (i.e., the new rating criteria for a 60 
percent rating).

In sum, the Board finds that the veteran's hypertension with 
left ventricular dysfunction has been continuously 30 percent 
disabling, but no worse, since service connection became 
effective on April 9, 1992.  To this extent, a higher rating 
is granted.

ii.  Angioma serpiginosum

The veteran's service connected angioma serpiginosum (a skin 
condition) is rated by analogy (38 C.F.R. § 4.20) to eczema 
under 38 C.F.R. § 4.118, Diagnostic Code 7806, and the RO has 
assigned a 10 percent evaluation since service connection 
became effective on April 9, 1992.

Diagnostic Code 7806 provides a 10 percent disability 
evaluation will be assigned for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation is warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  

Although there has been no objective evidence of exfoliation, 
or constant exudation or itching constant, the veteran's skin 
condition, which involves the capillaries, apparently 
includes some discomfort.  There are extensive lesions, 
primarily throughout the left upper extremity, as shown by 
the examination reports including photographs.  The Board 
finds that the service-connected skin disorder more closely 
approximates the criteria for a 30 percent disability 
evaluation under analogous Diagnostic Code 7806.  38 C.F.R. 
§ 4.7.  The Board concludes that a rating of 30 percent for 
the skin condition is warranted since the effective date of 
service connection on April 9, 1992.  The benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)) has been considered in 
making this decision.  

The medical evidence does not show ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnancy.  Thus an even 
higher rating of 50 percent under Code 7806 is not in order 
for the skin condition.


ORDER

Hypertension with left ventricular dysfunction is to be rated 
30 percent effective from April 9, 1992, and to this extent a 
higher rating is granted.

Angioma serpiginosum is to be rated 30 percent effective from 
April 9, 1992, and to this extent a higher rating is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

